Citation Nr: 0416253	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-16 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to service-connected knee disabilities.

2.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for arthralgia of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to August 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which continued the current 10 percent 
ratings for the veteran's knee disabilities and denied his 
request for an increase in benefits.  

The Board notes that it is required to review all issues 
which are reasonably raised by a liberal reading of the 
veteran's assertions.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Accordingly, because the veteran expressed his 
continued belief that his back disability was a result of 
service-connected knee disabilities in October 2002, the 
Board finds that he submitted a notice of disagreement with 
respect to the September 2002 rating decision denying 
entitlement to service connection for a back disability and 
this claim must be remanded in order for the RO to issue a 
Statement of the Case as discussed below.

Additionally, the Board notes that the veteran has expressed 
his belief that he cannot work as a result of service-
connected disability in October 2002.  Because the RO has not 
addressed a claim of entitlement to a total rating based on 
individual unemployability, this issue is referred to the RO 
for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that in March 1999, the veteran requested an 
increase in the disability ratings assigned for each of his 
knee disabilities.  He is rated as 10 percent disabled in 
each knee under the rating criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257, for slight instability in each 
knee.  The veteran asserts that he experiences excruciating 
pain in both knees, has very little stability in his right 
knee notwithstanding surgery performed in December 2002, that 
he has arthritis in his knees, and that he is unable to work 
as a result of his knee disabilities.

The medical evidence of record includes two VA examinations 
performed at the Newark VA Medical Center finding that there 
was no reasonable explanation for the veteran's complaints.  
His treatment records include an August 2002 opinion, 
following magnetic resonance imagining showing a torn 
posterior horn, chondromalacia and joint effusion of the left 
knee, that the veteran was disabled and should not work until 
undergoing orthopedic evaluation.  The treatment records also 
show that the veteran underwent right knee arthroscopy in 
December 2002.  The last treatment record associated with the 
claims folder is dated in May 2003.

The veteran testified before the Board in September 2003 that 
he did not desire to undergo any additional VA examinations 
at the Newark VAMC, but would present for such an examination 
at the Philadelphia VAMC.  He stated that he received all of 
his treatment at the East Orange VAMC, that his right knee 
had not improved following the December 2002 surgery, and 
that his left knee continued to be painful and unstable.  The 
veteran also stated that the scars from his December 2002 
surgery were painful and itchy.

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to the issues of 
entitlement to higher ratings for his knee disabilities.  As 
such, the Board finds that the veteran has not been provided 
sufficient notice of his rights and responsibilities under 
the VCAA.  Unfortunately, the Board does not have the 
authority to cure the procedural defect presented in this 
case.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, this matter must be remanded to the RO so that 
proper notice may be given to the veteran and any additional 
development deemed necessary to assist the veteran in 
substantiating his claim may be performed.

The record also reflects that the veteran expressed 
disagreement with the RO's September 2002 denial of 
entitlement to service connection for a back disability as 
secondary to his knee disabilities.  It appears that the RO 
did not consider the veteran's October 2002 correspondence to 
be a notice of disagreement and a Statement of the Case was 
not issued.  As such, this issue must also be remanded for 
additional consideration and the issuance of a Statement of 
the Case if the benefits sought cannot be granted.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  



Therefore, this matter is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A; 38 C.F.R. § 3.159.  

2.  All VA treatment records dated May 
2003 and forward should be obtained from 
the VAMC in East Orange, New Jersey, and 
associated with the veteran's claims 
folder.

3.  When the development requested has 
been completed, the RO should schedule 
the veteran for an orthopedic 
examination, preferably at the 
Philadelphia VAMC.  The examiner should 
be requested to review the veteran's 
claims folder, including all treatment 
records, and render an opinion as to the 
level of functional impairment caused by 
both a right knee disability and a left 
knee disability.  The examiner should 
state if the veteran has arthritis in 
either knee, instability in either knee, 
and/or limitation of motion in either 
knee.  All clinical tests deemed 
necessary by the examiner should be 
performed and all opinions expressed must 
be supported by complete rationale.

4.  The RO should also schedule the 
veteran for an examination of his 
surgical scars.  The examiner is 
specifically requested to comment on the 
size and location of each scar, whether 
each scar is tender and/or painful, and 
whether any scar is disfiguring and/or 
causes functional limitation.  All 
clinical tests deemed necessary by the 
examiner should be performed and all 
opinions expressed must be supported by 
complete rationale.

5.  Upon completion of the above 
requested development, the appeal should 
again be reviewed by the RO.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

6.  The RO should also consider the issue 
of entitlement to service connection for 
a back disability as secondary to knee 
disabilities and issue a Statement of the 
Case if the benefits sought cannot be 
granted.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




